ORSER, Judge, concurring in the result:
Although I concur in all other respects, for the reasons stated in United States v. De La Fuente, 2 M.J. 668 (A.F.C.M.R. 16 September 1976), and United States v. Sasportas, 2 M.J. 676 (A.F.C.M.R. 23 September 1976), I disassociate myself from the majority’s assumption for the purpose of discussion (citing United States v. Courtney, 24 U.S.C.M.A. 280, 51 C.M.R. 796, "l M.J. 438 (1976)) that the military judge erred in instructing the court members that the maximum imposable confinement was that prescribed by Article 134 of the Uniform Code of Military Justice. There is no error to assume as the military judge did not miscalculate the maximum punishment legally imposable at the time the sentence was adjudged,1 and the decision in Courtney, dated long after this case was tried, should be accorded only prospective application.

. United States v. Waiter, 20 U.S.C.M.A. 367, 43 C.M.R. 207 (1971).